DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected to because:  
	a) In Fig.2, in block 202, “COURSE” should read, “COARSE”
	b) In Fig.3, in block 303, “PRODUCT” should read, “PRODUCE”


Claim Objections
Claim 16 is objected to because of the following informalities: there is an extraneous “the” at the end of line 2.  The phrasing of lines 1-2 should read, “perform operations, the operations comprising:” (similar to the language in the preamble of claim 1).  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Taking claim 9 as representative, the claim requires performing a coarse segmentation, performing a multi-stage fine segmentation, and then determining whether an image depicts a tumor.  The coarse segmentation is performed on a first image that depicts a first volume of voxels, and produces first output data representing a first likelihood that the first image includes more than a threshold number of voxels that depict a tumor, and a region of interest of the first image is determined based on the coarse segmentation. The coarse segmentation is performed using a first neural network.  The multi-stage fine segmentation comprises two steps.  The first step involves performing a first fine stage segmentation of a second image which includes a second volume of voxels that is less than the first volume, and is generated based on the region of interest.  The first fine stage segmentation is performed using a second neural network which is trained to process images having the second volume of voxels and produce second output data representing a second likelihood that the second image includes more than a threshold number of voxels that depict a tumor.  The second step involves performing a second fine stage segmentation of a third image which includes a third volume of voxels that is less than the second volume, and is generated based on the region of interest.  The second fine stage segmentation is performed using a third neural network which is trained to process images having the third volume of voxels, and to produce third output data representing a third likelihood that the third image includes more than a threshold number of voxels that depict a tumor.  The determining of whether the first image depicts a tumor is based on the first output data, the second output data, and the third output data.  These features, as claimed in combination, were neither disclosed nor suggested by the prior art of record.  Claims 1 and 16 recite analogous limitations.  Claims 2-8 depend from claim 1, claims 10-15 depend from claim 9, and claims 17-20 depend from claim 16.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20200342600 to Sjöstrand et al. teaches multi-stage segmentation, including performing a coarse segmentation on a CT image to identify a volume of interest using a neural network, performing a high-resolution segmentation on the image to using a neural network identify a target tissue volume, which gives a likelihood values, and performing an auxiliary find segmentation, in parallel with the high-resolution segmentation.  Sjöstrand does not describe a second volume of voxels which is less than the first volume, and a third volume of voxels which is less than the second.  Further, the third volume of voxels that are described, is not based on the volume of interest identified by the coarse segmentation.  Additionally, the reference does not teach determining whether first image depicts a tumor based on first, second and third outputs.  
	U.S. Patent Application Publication 20200245960 to Richter et al. teaches multi-stage segmentation, utilizing a coarse segmentation network, and four fine segmentation networks (neural networks).  Each of the four fine segmentation networks segment a different target tissue. 	U.S. Patent Application Publication 20170249744 to Wang et al. teaches coarse 
	“Pancreas Segmentation in Abdominal CT Scan: A Coarse-to-Fine Approach” by Zhou et al. teaches coarse segmentation, and a single fine segmentation, implemented by a neural network.
	“Role of Magnetic Resonance Imaging in the Detection and Characterization of Solid Pancreatic Nodules: An Update” by Ansari et al. describes the role of magnetic resonance imaging in the detection of pancreatic ductal adenocarcinoma, among other tumors.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to the drawings, and the objection to claim 16 due to an informality, as discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665